     Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             04/04/2019
Mabuba Abajebel Abafita,
                                                             1:16-cv-06072 (RMB) (SDA)
                                 Plaintiff,

                  -against-                                  REPORT AND RECOMMENDATION

Latifa Mubarak Ahmed Eisa Aldukhan et al.,

                                Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE.

TO THE HONORABLE RICHARD M. BERMAN, UNITED STATES DISTRICT JUDGE:

       Plaintiff Mabuba Abajebel Abafita (“Abafita” or “Plaintiff”) asserts claims in this action

against Defendants Latifa Mubarak Ahmed Eisa Aldukhan (“Aldukhan”), Marwa Ateeq Salim

Binhada Alsuwaidi (“Alsuwaidi”) and Omar Obaid Humaid Bader Almansoori (“Almansoori”)

(collectively, “Defendants”) under, inter alia, the Trafficking Victims Protection Reauthorization

Act (“TVPRA”), the Fair Labor Standards Act (“FLSA”), the New York Labor Law (“NYLL”), the

New Jersey Wage and Hour Law (“NJWHL”) and the common law. Plaintiff alleges that, for

nearly six years, Defendants forced her to work as a domestic servant and subjected her to

abominable living and working conditions in Dubai, United Arab Emirates (“UAE”), New York

and New Jersey. All Defendants failed to answer or otherwise defend, a default was entered

against them and District Judge Berman referred an inquest on damages to me.

       I respectfully recommend that Judge Berman award Plaintiff damages against

Defendants in the sums set forth in the Conclusion below.
      Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 2 of 24



                                      PRODCEDURAL HISTORY

       Abafita initiated this action on August 1, 2016. (See Compl., ECF No. 7.) On August

4, 2016, Defendants were each personally served with the summons and complaint at their

place of residence in New Jersey. 1 (See Affs. of Service, ECF Nos. 13-15.) On December 1, 2016,

Abafita filed her First Amended Complaint (ECF No. 24), which is her operative pleading.

       Defendants were each personally served in the United Arab Emirates with summonses

and copies of the First Amended Complaint, as well as translated versions of those documents,

on or around January 25, 2017. (See Affs. of Service, ECF Nos. 31-33.) Defendants failed to

appear or respond, and on February 23, 2018, the Clerk of the Court entered a Certificate of

Default against all Defendants. (Default Certificate, ECF No. 44.)

       On October 2, 2018, Judge Berman issued an Order for Defendants to show cause on

November 8, 2018 why a default judgment as to liability should not be entered against them,

and an inquest should not be held to determine the amount of Plaintiff’s damages. (Order To

Show Cause, ECF No. 48.) By separate Order, he referred the inquest to me. (ECF No. 49.)

       A hearing was held before Judge Berman on November 8, 2018, at which Defendants

failed to appear. Judge Berman entered an Order requiring Plaintiff to furnish the Court with a

sworn statement supporting both liability and damages. (11/9/18 Order, ECF No. 61.) Plaintiff

filed a Declaration on December 6, 2018. (Pl.’s Decl., ECF No. 64.)




1
 Plaintiff believes that Defendants fled the United States for the UAE on or about August 8, 2016. (See
Am. Compl., ECF No. 24, ¶ 62.)

                                                  2
      Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 3 of 24



        An inquest hearing was held before me on March 7, 2019. At the inquest, Plaintiff

herself testified, and Plaintiff proffered Licensed Clinical Social Worker Crystal DeBoise as an

expert.2 DeBoise provided expert testimony at the hearing.

                                         FINDINGS OF FACT 3

        I make the following findings of fact, pursuant to Federal Rule of Civil Procedure 52: 4

Events Occurring Outside The United States

        In October 2010, while in Ethiopia, Abafita was recruited to work for Defendant

Aldukhan in the UAE.5 (Am. Compl. ¶¶ 12-13.) In Ethiopia, Abafita met a man known as Mr.

Sayed, who arranged for her employment as a domestic worker in the UAE in exchange for

8,000 Ethiopian bin ($343.00 USD). (Id.; Pl.’s Decl. ¶ 6.) When Ms. Abafita arrived in the UAE,

Defendant Aldukhan seized her passport and brought her to Aldukhan’s compound. (Am.

Compl. ¶ 15; Pl.’s Decl. ¶ 7.) Abafita started working for Aldukhan in the UAE in approximately

November 2010. (Tr. 6 at 13.)

        Defendant Aldukhan promised to pay Abafita 700 UAE dirhams (“AED”) (approximately

$190 USD) per month for her work. (Tr. at 12; Am. Compl. ¶ 16; Pl.’s Decl. ¶ 8.) Defendant

Aldukhan forced Abafita to work 21-hour days cooking, cleaning and babysitting for Defendant

2
  Prior to the hearing, Plaintiff submitted a Report of Psychological Assessment prepared by DeBoise
(“DeBoise Report”). (See ECF No. 68.)
3
 To the extent that any finding of fact reflects a legal conclusion, it shall to that extent be deemed a
conclusion of law, and vice versa.
4
  My factual findings are derived in part from Plaintiff’s Amended Complaint. Upon a defendant’s
default, the well-pleaded allegations of a plaintiff’s complaint are accepted as true for the purpose of
establishing the defendant’s liability. See Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009).
5
 Plaintiff in her testimony confirmed the allegations of how she was treated by Defendants, i.e. her
working conditions, confinement and so on.
6
  References to the transcript of the inquest hearing are made using the prefix “Tr.” Abafita testified at
the hearing and I found her testimony to be credible.

                                                    3
      Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 4 of 24



Aldukhan, her mother and six other families. (See Tr. at 9-10; Am. Compl. ¶¶ 15-18; Pl.’s Decl.

¶¶ 8, 11-12.) Defendants subjected Abafita to inhumane living conditions and constant verbal

abuse, which kept Abafita in a persistent state of exhaustion. (See Am. Compl. ¶¶ 19-21, 25.)

        Abafita slept in a small laundry room (Tr. at 10) and was prohibited from taking food

breaks or leaving the compound unescorted. (Am. Compl. ¶¶ 19-21; Pl.’s Decl. ¶ 13.) Defendant

Aldukhan regularly insulted Abafita, calling her “filthy,” “dirty” and “a dog.” (Am. Compl. ¶ 20;

Pl.’s Decl. ¶ 14.) Defendant Aldukhan threatened Abafita with deportation if she disobeyed her

orders and warned Abafita that she would go to jail if she tried to escape. (Tr. at 10-11; Am.

Compl. ¶¶ 20-22; Pl.’s Decl. ¶ 14.)

        Defendant Aldukhan asserted economic pressure on Abafita to intimidate her from

trying to escape. Aldukhan told Abafita that Aldukhan had incurred 20,000 AED in expenses in

bringing Abafita to the UAE (Tr. at 12), and to return home, Abafita first had to reimburse

Aldukhan for that full amount, which money Abafita did not have. (See Am. Compl. ¶ 24; Pl.’s

Decl. ¶ 15.)

Events Occurring Within The United States

        In April 2016, Defendant Aldukhan lured Abafita to the United States with promises of

higher wages. (See Tr. at 14-15; Am. Compl. ¶¶ 28-29; Pl.’s Decl. ¶ 17.) Pursuant to a domestic

servant contract, 7 Defendant Aldukhan promised to pay Abafita $1,610.04 USD per month

while in the United States; Abafita would work eight hours per day, five days per week; and

Abafita would receive overtime compensation at a rate of 150% of her normal wages. The

contract further specified that Defendant Aldukhan would be responsible for Abafita’s medical

7
  Plaintiff’s counsel provided a copy of the contract to the Court at the inquest hearing, which I accepted
into evidence as Exhibit A.

                                                    4
     Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 5 of 24



expenses in the United States, Defendant Aldukhan would not withhold Abafita’s passport, and

Abafita would be entitled to sick leave and vacation leave. (Pl’s. Ex. A.)

       Abafita worked both in New York and New Jersey. (Tr. at 16-17.) She testified that her

working conditions in the United States were “much harder” than in the UAE. (Tr. at 16.)

Abafita was brought to the United States to provide childcare to the infant child of Defendants

Alsuwaidi and Almansoori. 8 (Am. Compl. ¶ 28.) From April 20 to 22, 2016, Abafita worked for

Defendants while they were staying in a hotel in Manhattan. (Id. ¶ 33.) From April 22 to May

22, 2016, Abafita worked for Defendants while they were residing in a furnished apartment in a

residential building in Manhattan. (Id. ¶ 34.) During this time, Abafita only was permitted to

sleep directly on the hardwood floor in front of Aldukhan’s bedroom door. (Tr. at 17; Am.

Compl. ¶ 35.)

       On or about May 21, 2016, the two older children of Defendants Alsuwaidi and

Almansoori came to the United States and Abafita then was required to care for them as well.

(Am. Compl. ¶ 36.) On May 22, 2016, Defendants moved to River Terrace at Port Imperial, a

luxury residence in West New York, New Jersey. (Id. ¶ 38.) Abafita stayed there with

Defendants until she escaped on June 9, 2016. (Id. ¶ 59.) During the period from May 22 to

June 9, 2016, Abafita only was permitted to sleep directly on the carpeted floor beside

Aldukhan’s bedroom door. (Id. ¶ 40.)

       In both New York and New Jersey, Abafita worked 19 to 22-hour days with no days off,

performing domestic tasks for Defendants and caring for the child or children of Defendants

Alsuwaidi and Almansoori. (Am. Compl. ¶¶ 33-34, 36-39; Pl.’s Decl. ¶ 19.) Defendants failed to

8
 Plaintiff testified at trial that Aldukhan was the mother of Alsuwaidi, and Alsuwaidi was married to
Almansoori. (Tr. at 13, 15.)

                                                 5
      Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 6 of 24



pay any wages to Abafita for the period she worked for them in the United States from April to

June 2016. (Am. Compl. ¶¶ 41-43.) Defendants retained possession of Abafita’s passport,

prohibited her from leaving their home by herself, prevented her from speaking to anyone

outside their presence and warned her that if she did speak with anyone else, she risked having

her throat slashed. (See Am. Compl. ¶¶ 45-48; Pl.’s Decl. ¶ 20.) Defendants verbally abused

Abafita, calling her a “dog” and an “animal,” and threatened that, if she disobeyed them, they

would throw her down a garbage chute. (Tr. at 17; Am. Compl. ¶ 50; Pl.’s Decl. ¶ 21.)

        Defendants denied Abafita access to medical care. In or about May 2016, she was

experiencing terrible pain. She begged Defendants to allow her to see a doctor. Defendants

accused her of faking her illness and punished her for requesting medical attention. When her

situation worsened, Defendants took her to the emergency room, where she was diagnosed

with painful ovarian cysts. (See Tr. at 20.) Defendant Alsuwaidi translated the doctor’s diagnosis

for Abafita. (Id.) Instead of telling Abafita that she had ovarian cysts, Alsuwaidi told Abafita that

there was nothing wrong with her and Abafita had been faking her illness. Abafita only found

out later the nature of her diagnosis because someone else told her what her medical records

actually said. (Id.; Pl.’s Decl. ¶ 23.)

        On or about June 9, 2016, Abafita escaped Defendants’ control. (Tr. at 21.)

Approximately six weeks later, Abafita encountered Defendants at a public mall. Defendant

Alsuwaidi grabbed her arm while the other Defendants surrounded her and ordered her to

return to their custody. Abafita was able to escape. (See Am. Compl. ¶¶ 59-60; Pl.’s Decl. ¶ 24.)

        Abafita claims to have suffered emotional distress due to Defendants’ “coercive and

abusive tactics in forcing [her] to work for them.” (Pl.’s Decl. ¶ 25.) She asserts that her


                                                 6
      Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 7 of 24



experience with Defendants “has affected the current relationships [she has] with [her]

employers and family.” (Id.) She further asserts that she has trouble falling asleep and that she

“sometimes [has] nightmares about Ms. Aldukhan and feel[s] like [she is] back in Dubai working

for her again.” (Id.) She testified that she is “very stressed out,” “always anxious,” “[hasn’t] felt

happy or excited about anything in a very long time,” “[has] really bad headaches” and that her

experiences working for Defendants “has just been a tremendous . . . negative impact on my

life.” (Tr. at 22.)

Plaintiff’s Expert Testimony

        I found that, based upon her knowledge, skill, experience, training and education, 9

DeBoise qualified as an expert in clinical psychology whose opinion would assist me in arriving

at the truth. DeBoise was a credible witness and her testimony had a reasonable basis.

        DeBoise’s expert opinion is that Abafita developed “very serious” Post Traumatic Stress

Disorder (“PTSD”) as a direct result of her treatment by Defendants. (Tr. at 33.) DeBoise

testified about Plaintiff’s continued emotional distress. DeBoise examined Abafita for over six

hours on two occasions (Tr. at 25-27), and concluded that Abafita continues to suffer long-term

psychological damage and severe PTSD as a result of her experience with Defendants. (Tr. at

28-29; DeBoise Report at 1.) DeBoise testified that Abafita experiences trouble sleeping,

auditory intrusions, intrusive thoughts and nightmares, among other symptoms, and that these

symptoms were caused by and directly related to Abafita’s working for Defendants. (Tr. at 29-

9
  DeBoise received a bachelor’s degree in psychology from Grand Valley State University in Michigan and
a master’s degree in social work, followed by postgraduate studies in clinical social work, after which she
became a Licensed Clinical Social Worker in the State of New York. (Tr. at 24.) Further, she has worked
with survivors of human trafficking since the early 2000s, including starting one of the first human
trafficking programs in the United States, and receiving one of the first federal grants for human
trafficking survivors in the United States. (Id.)

                                                    7
      Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 8 of 24



30; DeBoise Report at 8-9.) DeBoise pointed to the direct threats made by Defendants to

Plaintiff as a particular source of Abafita’s PTSD. (Tr. at 30-31.)

                                        LEGAL CONCLUSIONS

        The Court makes the following Conclusions of Law:

I.      Plaintiff Is Entitled To Damages Under The TVPRA

        A. Legal Standards

        Section 1589 of the TVPRA prohibits:

        knowingly . . . obtain[ing] the labor or services of a person by any one of, or by
        any combination of, the following means—(1) by means of force, threats of
        force, physical restraint, or threats of physical restraint to that person or another
        person; (2) by means of serious harm or threats of serious harm to that person
        or another person; (3) by means of the abuse or threatened abuse of law or legal
        process; or (4) by means of any scheme, plan, or pattern intended to cause the
        person to believe that, if that person did not perform such labor or services, that
        person or another person would suffer serious harm or physical restraint. . . .

18 U.S.C. § 1589(a).

        “[S]erious harm” is defined as:

        any harm, whether physical or nonphysical, including psychological, financial or
        reputational harm, that is sufficiently serious, under all the surrounding
        circumstances, to compel a reasonable person of the same background and in
        the same circumstances to perform or to continue performing labor or services
        in order to avoid incurring that harm.

Id. at § 1589(c)(2).

        Section 1584 prohibits “knowingly and willfully hold[ing] to involuntary servitude . . . any

other person for any term.” 18 U.S.C. § 1584(a). This provision is violated by the creation of “‘a

condition of servitude in which the victim is forced to work for the defendant by the use or

threat of physical restraint or physical injury, or by the use or threat of coercion through law or




                                                   8
     Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 9 of 24



the legal process . . ..’” McGarry v. Pallito, 687 F.3d 505, 511 (2d Cir. 2012) (quoting United

States v. Kozminski, 487 U.S. 931, 952 (1988)).

       To determine whether an employer’s conduct was sufficiently serious to coerce a

plaintiff to provide labor against her will, the Second Circuit applies a hybrid standard. See

United States v. Rivera, 799 F.3d 180, 186-87 (2d Cir. 2015). A factfinder may “consider the

particular vulnerabilities of a person in the victim’s position but . . . her acquiescence [must] be

objectively reasonable under the circumstances,” taking into account whether “a reasonable

person of the same background and circumstances would have also felt coerced.” Id.

       The TVPRA has extraterritorial effect. Section 1596, which Congress added via an

amendment to the TVPRA in 2008, provides, in relevant part: “[T]he courts of the United States

have extra-territorial jurisdiction over any offense (or any attempt or conspiracy to commit an

offense) under [18 U.S.C.] section 1581, 1583, 1584, 1589, 1590, or 1591 if . . . an alleged

offender is present in the United States, irrespective of the nationality of the alleged offender.”

18 U.S.C. § 1596(a)(2). “[B]y conferring extra-territorial jurisdiction over any offense . . . under

the TVPRA, § 1596 permits private parties to pursue a civil remedy under the TVPRA for

extraterritorial violations.” Adhikari v. Kellogg Brown & Root, Inc., 845 F.3d 184, 204 (5th Cir.

2017) (alteration in original and internal quotation marks omitted), cert denied, 138 S. Ct. 134

(2017); see also United States v. Baston, 818 F.3d 651, 666-71 (11th Cir. 2016) (upholding the

constitutionality of section 1596(a)(2) and ordering $400,000 in restitution based on

defendant’s conduct that occurred in Australia, which came within the TVPRA’s extraterritorial

reach when defendant entered United States), cert. denied, 137 S. Ct. 850 (2017).




                                                  9
     Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 10 of 24



       Under the TVPRA, victims of forced labor and involuntary servitude “may bring a civil

action against the perpetrator . . . and . . . recover damages and reasonable attorneys [sic]

fees.” 18 U.S.C. § 1595. Emotional distress damages are available for violations of the TVPRA.

Gurung v. Malhotra, 851 F. Supp. 2d 583, 594 (S.D.N.Y. 2012) (awarding $500,000 for TVPRA

violation). Courts also have awarded punitive damages for TVPRA claims. See id. (awarding

$300,000 where conduct morally culpable).

       B. Application

       The Court finds that Defendants knowingly obtained Abafita’s labor by engaging in a

scheme, plan or pattern designed to cause her reasonably to believe that she had no alternative

but to remain in Defendants’ employ or suffer serious harm. They implemented their scheme

by trafficking Abafita from Ethiopia to the UAE, and then into the United States, with false

promises (i.e., increasing her wages) regarding her employment. Defendants then required her

to work gruelingly long hours under inhumane conditions for little to no pay. Defendants

compelled Abafita to work for them by withholding Ms. Abafita’s passport; confining Ms.

Abafita to their residence; reprimanding Ms. Abafita for speaking with anyone other than

Defendants or their family members; prohibiting Ms. Abafita from obtaining necessary medical

services; warning Ms. Abafita that if she disobeyed their orders, they would throw her down a

garbage chute; and frightening Ms. Abafita into believing that if she communicated with

anyone outside the family she risked having her throat cut.

       The Court also finds that Defendant Aldukhan is also liable for her conduct against Ms.

Abafita in the UAE, pursuant to the TVPRA’s extraterritorial application. Defendant Aldukhan

engaged in similar conduct against Abafita in the UAE as Defendants did against her in the


                                              10
     Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 11 of 24



United States, causing her to work brutal 21-hour work days. Defendant Aldukhan compelled

Abafita to work for her in the UAE by withholding Ms. Abafita’s passport; confining her to

Defendant Aldukhan’s compound in Dubai; threatening to deport her; and placing economic

pressure on Abafita by causing her to believe that she first had to reimburse Defendant

Aldukhan a large sum of money before she would be permitted to return home.

        In determining the quantum of damages to award under the TVPRA, the Court has

considered the duration and nature of the Defendants’ conduct. Plaintiff seeks emotional

distress damages against Defendant Aldukhan for her 2,000 days of servitude in the UAE at a

daily rate of $400.00, in the sum of $800,000.00. Plaintiff also seeks emotional distress

damages against all three Defendants for her 51 days of servitude in the United States at a daily

rate of $450.00, in the sum of $22,950.00. In addition, she seeks punitive damages against

Aldukhan in the amount of $800,000.00.

        Having carefully considered Plaintiff’s submissions, the expert testimony and arguments

of counsel, the Court recommends that the amount of $800,000.00 (2,000 days at a daily rate

of $400.00) be awarded to Plaintiff for emotional distress damages against Defendant Aldukhan

for Plaintiff’s time in the UAE. This amount is commensurate with emotional distress awards in

other TVPRA cases. 10 This amount also is consistent with emotional distress awards in this


10
  Courts have awarded damages for emotional distress to trafficking victims subjected to forced labor in
amounts ranging from $415.00 to $800.00 per day. See, e.g., Ross v. Jenkins, 325 F. Supp. 3d 1141, 1174
(D. Kan. 2018) (plaintiff, who was an adolescent girl during vast majority of 10-year mistreatment,
awarded $800.00 per day); Gurung, 851 F. Supp. 2d 583 at 594 (awarding estimated $415.00 per day to
victim forced to work 16 hours per day, seven days a week, for 40 months as a maid); Doe v. Howard,
No. 11-CV-1105, 2012 WL 3834867, at **3-4 (E.D. Va. Sept. 4, 2012) (awarding $500.00 a day to a victim
forced to work 80-90 hours per week and confined in defendants’ home for three months); Shukla v.
Sharma, No. 07-CV-2972 (CBA) (CLP), 2012 WL 481796, at **8-9 (E.D.N.Y. Feb. 14, 2012) (awarding
$780.00 a day to a victim forced to work 17 hours per day for three and a half years).

                                                  11
      Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 12 of 24



Circuit outside the TVPRA context.11 The Court also recommends that the amount of

$22,950.00 (51 days at a daily rate of $450.00) be awarded to Plaintiff against all three

Defendants for Plaintiff’s time in the United States, based upon testimony at the hearing that

she worked much harder in the United States, 12 justifying the increase to $450.00 per day.

        In addition, the Court awards the amount of $800,000.00 in punitive damages to

Plaintiff against Aldukhan due to the egregious nature of Aldukhan’s conduct. In the Court’s

view, Defendant Aldukhan was the primary malefactor in this case. (See also DeBoise Report,

ECF No. 68-1, at 3 (“the primary abuser was Ms. Aldukhan”).) The Court declines to award

punitive damages against the other Defendants, especially given that their conduct occurred

over a shorter period of time, and their conduct was not singled out by Plaintiff’s expert. 13

II.     Plaintiff Is Entitled To Damages For Breach Of Contract

        A. Legal Standards

        To establish a claim for breach of contract under either New York or New Jersey law,

Plaintiff must prove: (1) a binding contract exists; (2) the plaintiff performed under the

contract; (3) the defendant breached the contract; and (4) the breach resulted in damages. See


11
   “Garden variety” emotional distress claims, where the evidence of mental suffering typically is limited
to testimony of the plaintiff, “generally merit $30,000 to $125,000 awards.” Olsen v. Cty. of Nassau, 615
F. Supp. 2d 35, 46 (E.D.N.Y. 2009). However, where there is medical testimony and evidence, greater
amounts are awarded. See id. (on motion brought pursuant to Federal Rule of Civil Procedure Rule 50,
upholding jury award $500,000 to plaintiff in discrimination case).
12
  See Tr. at 16 (“The working conditions in the United States were much harder than they were in
Dubai.”)
13
   The New Jersey Human Trafficking Prevention, Protection and Treatment Act permits Abafita to
recover the same damages as under the TVPRA. However, because Plaintiff is not entitled to a double
recovery, Abafita only sought damages on her trafficking claims under the TVPRA. (See Pl.’s Mem., ECF
No. 50, at 20 n.4.) Similarly, because Plaintiff will be recovering emotional distress damages under the
TVPRA claim, she does not seek damages under her common law emotional distress and false
imprisonment claims, which she admits would amount to “double recovery.” (Pl.’s Mem. at 28-29.)

                                                   12
       Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 13 of 24



Owens v. Gaffken & Barriger Fund, LLC, No. 08-CV-8414, 2009 WL 3073338, at *14 (S.D.N.Y.

Sept. 21, 2009); Moreno v. Tringali, No. 14-CV-4002, 2017 WL 2779746, at *4 (D.N.J. June 27,

2017).

         B. Application

         Based upon the allegations contained in Plaintiff’s pleadings, as well as her testimony at

the inquest and the evidence submitted at the hearing, the Court finds that a binding contract

exists between Plaintiff and Defendants. See Lynch v. Savarese, 217 A.D.2d 648, 650, 629

N.Y.S.2d 804, 806 (2d Dep’t 1995) (“[E]ven if no signed copy of the [contract] can be found, the

appellants could still prove its existence by extrinsic evidence.”). Defendants failed to pay

Plaintiff in accordance with the terms of the contract, and Plaintiff is entitled to the damages

sought by her. Thus, Plaintiff is entitled to recover from Defendants the $13,770.75 she seeks

for breach of contract.14 (See Arora Decl., Ex. 7, 15 ECF No. 51-7.)

III.     Plaintiff Is Entitled To Damages For Spread Of Hours

         A. Legal Standards

         The NYLL requires an employer to pay an employee who works more than ten hours in

one day an additional hour at the minimum wage. Gurung, 851 F. Supp. 2d at 591 (citing N.Y.

Comp. Codes R. & Regs. tit. 12 § 142-2.4).



14
   Because Plaintiff’s damages for breach of contract “are greater than her statutory damages for
underpayment of wages,” Plaintiff is not seeking both. (Pl.’s Mem. at 25 (“She is not entitled to recover
both [on statutory wage claim and breach of contract], however, as that would amount to a “double
recovery.”).) Thus, because the Court is recommending that she recover contractual damages, the Court
does not address herein the amounts that would be owed to Plaintiff under FLSA and the New York and
New Jersey wage and hours laws for minimum wage.
15
  Plaintiff submits as Exhibit 7 to the Declaration of Reena Arora, who previously served as counsel of
record for Plaintiff, a calculation of the damages she seeks for her wage claims.

                                                   13
      Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 14 of 24



       B. Application

       Because Ms. Abafita worked more than 10 hours every day that she was employed by

Defendants in New York (see Am. Compl. ¶ 33-34), she is owed from Defendants an additional

hour’s pay for each of these 32 days—a total of $288.00. (See Arora Decl., Ex. 7.)

IV.    Plaintiff Is Entitled To Liquidated Damages Under New York Law

       A. Legal Standards

       Under the NYLL, a plaintiff is entitled to recover liquidated damages in an amount equal

to the amount of underpayment—which includes unpaid regular minimum wages, unpaid

overtime and spread-of-hours damages—unless the employer demonstrates that it acted in

good faith. See N.Y. Lab. L. §§ 198(1-a), 663(1).

       B. Application

       In the present case, Defendants acted willfully and in bad faith by forcing Abafita to

work excessively long hours for no pay. Moreover, Defendants subjected Ms. Abafita to threats

of imprisonment and deportation. Thus, Abafita is entitled from Defendants to the $8,640.00 in

liquidated damages she seeks under the NYLL. (See Arora Decl., Ex. 7.)

V.     Plaintiff Is Entitled To Recovery For Pay Rate Notice And Wage Statement Violations

       A. Legal Standards

       The NYLL requires an employer to provide each employee with notice of and statements

showing the employee’s pay rate and wages. See N.Y. Lab. L. §§ 195(1), 195(3). An employee

who does not receive a copy of a written notice containing information about her pay rate

within 10 days of her first day of employment can recover $50.00 in damages for each work day

that the violation occurred, up to a statutory maximum of $5,000.00. See id. § 198(1-b). In


                                                14
       Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 15 of 24



addition, employees who do not receive a written statement each payday of days worked and

wages earned can recover $250.00 in damages for each work day that the violations occurred,

up to a statutory maximum of $5,000.00. See id. § 198(1-d).

      B. Application

         Abafita is entitled to damages for Defendants’ failure to obey the NYLL’s notice and

wage statement requirements. Abafita never was paid and therefore never received

corresponding notice of wage statements during the 32 days she worked for Defendants in New

York. As such, pursuant to section 198(1-d) of the NYLL, Abafita is entitled to from Defendants

recover the statutory maximum of $5,000.00, and pursuant to section 198(1-b), she is entitled

to recover from Defendants $1,600.00 for the 32 days that she did not receive written notice of

her pay rate. (See Arora Decl., Ex. 7.)

VI.      Plaintiff Is Entitled To Recover Prejudgment Interest

         A. Legal Standards

         “A plaintiff who prevails on a NYLL wage claim is entitled to prejudgment interest on any

‘underpayment’ of wages.” Salustio v. 106 Columbia Deli Corp., 264 F.Supp.3d 540, 557

(S.D.N.Y. 2017) (quoting NYLL § 198(1-a)). Under the NYLL, the 9% interest rate provided in N.Y.

C.P.L.R. §§ 5001, 5004 applies. Where unpaid wages “were incurred at various times, interest

shall be computed upon each item from the date it was incurred or upon all of the damages

from a single reasonable intermediate date.” N.Y. C.P.L.R. § 5001(b) (McKinney 2019).

         B. Application

         Here, Abafita is entitled to collect nine-percent prejudgment interest on her NYLL

unpaid minimum wages and overtime pay, spread-of-hours, and New York breach of contract


                                                15
       Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 16 of 24



damages. Because Abafita’s breach of contract damages are redundant of her NYLL unpaid

minimum wages and overtime pay damages, interest is properly calculated only with respect to

the breach of contract and spread-of-hours damages. (Pl.’s Mem. at 26.) Thus, interest should

be awarded against Defendants on the sum of $14,058.75 at a rate of 9% simple interest from

May 5, 2016 (the midpoint of her employment period in New York) through the date that the

default judgment is entered.

VII.    Plaintiff Is Entitled To Attorneys’ Fees

        A. Legal Standards

        Under the FLSA and NYLL, a prevailing party is entitled to recover reasonable attorneys’

fees and costs. See 29 U.S.C. § 216(b); NYLL §§ 198(1-a), 663; accord Young v. Cooper Cameron

Corp., 586 F.3d 201, 208 (2d Cir. 2009) (“The FLSA provides that a court ‘shall, in addition to any

judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by

the defendant, and costs of the action.’”) (quoting 29 U.S.C. § 216(b)). Plaintiff also is entitled to

recover attorneys’ fees and costs under New Jersey law for her claims brought under the

NJWHL. See N.J.S.A 34:11-56.8; accord Qu Wang v. Fu Leen Meng Rest. Ltd. Liab. Co., Case No.

16-CV-08772 (NLH) (AMD), 2018 WL 1027446, at *5 (D.N.J. Feb. 23, 2018).

        A plaintiff also may recover attorneys’ fees under the TVPRA. Section 1595 of the TVPRA

specifically states that:

        An individual who is a victim of a violation [of the substantive provisions of the
        TVPRA] may bring a civil action against the perpetrator (or whoever knowingly
        benefits, financially or by receiving anything of value from participation in a
        venture which that person knew or should have known has engaged in an act in
        violation of this chapter) in an appropriate district court of the United States and
        may recover damages and reasonable attorneys fees.



                                                   16
     Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 17 of 24



18 U.S.C. § 1595; see also Lipenga v. Kambalame, Case No. 14-CV-3980 (GJH), 2017 WL 2493101

(D. Md. June 8, 2017) (awarding attorneys’ fees for violations of, inter alia, TVPRA after entry of

default judgment against Defendant).

       “For purposes of attorneys’ fees, plaintiff is considered a prevailing party if she

succeeded on any significant issue in litigation which achieves some of the benefit [she] sought

in bringing suit.” Ross v. Jenkins, 325 F. Supp. 3d 1141, 1178 (D. Kan. 2018) (internal quotation

marks and citation omitted). This includes securing a default or default judgment. Id. (“Plaintiff

is a prevailing party because the court is entering a default judgment on her TVPRA, FLSA, RICO

and Kansas, New Jersey, New York and Ohio human trafficking and minimum wage state law

claims. This entitles her to recover reasonable attorneys’ fees”); see also MSC Mediterranean

Shipping Co. Holding S.A. v. Forsyth Kownacki LLC, Case No. 16-CV-8103 (LGS), 2017 WL

1194372 (S.D.N.Y. Mar. 30, 2017), at *1 (“Plaintiff . . . is the prevailing party by virtue of the

Default Judgment entered in its favor”) (internal quotation marks omitted). “[T]he fee applicant

bears the burden of establishing entitlement to an award and documenting the appropriate

hours expended and hourly rates.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983).

       While a district court retains discretion to determine what constitutes a reasonable fee,

“this discretion is not unfettered.” Millea v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir.

2011). “[W]hen a prevailing party is entitled to attorneys’ fees, the district court must abide by

the procedural requirements for calculating those fees articulated by [the Second Circuit] and

the Supreme Court.” Id. “Both [the Second Circuit] and the Supreme Court have held that the

lodestar — the product of a reasonable hourly rate and the reasonable number of hours

required by the case — creates a ‘presumptively reasonable fee.’” Id. (citing Perdue v. Kenny A.


                                                17
      Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 18 of 24



ex rel. Winn, 559 U.S. 542 (2010) and Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cty.

of Albany, 522 F.3d 182, 189-90 (2d Cir. 2008)). This approach is intended to “produce[] an

award that roughly approximates the fee that the prevailing attorney would have received if he

or she had been representing a paying client who was billed by the hour in a comparable case.”

Perdue, 559 U.S. at 551 (citations omitted; emphasis in original).

       A reasonable rate is generally the “prevailing market rate[] for counsel of similar

experience and skill to the fee applicant’s counsel.” Farbotko v. Clinton County, 433 F.3d 204,

209 (2d Cir. 2005). In deciding what constitutes a reasonable rate, courts may consider “rates

awarded in prior cases and the court’s own familiarity with the rates prevailing in the district.”16

Id.

       “To determine a reasonable number of hours of work for a particular case, courts first

look for documentation in the form of contemporaneous time records specifying, for each

attorney, the date, the hours expended, and the nature of the work done.” Rios v. Louya Corp.,

Case No. 14-CV-6800 (GHW), 2015 WL 5918194, at *5 (S.D.N.Y October 8, 2015) (internal

quotation marks and citation omitted). Additionally, the court “may look to its own familiarity

with the case and its experience generally as well as to the evidentiary submissions and

arguments of the parties.” DiFilippo v. Morizio, 759 F.2d 231, 236 (2d Cir. 1985).

       A court should consider other case-specific variables when determining the amount of

attorneys’ fees to award, including:

       (1) the time and labor required; (2) the novelty and difficulty of the questions;
       (3) the level of skill required to perform the legal service properly; (4) the
       preclusion of employment by the attorney due to acceptance of the case; (5) the

16
 “The relevant community to which the court should look is the district in which the case was brought.”
Marisol A. ex rel. Forbes v. Giuliani, 111 F. Supp. 2d 381, 386 (S.D.N.Y. 2000).

                                                  18
     Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 19 of 24



       attorney’s customary hourly rate; (6) whether the fee is fixed or contingent; (7)
       the time limitations imposed by the client or the circumstances; (8) the amount
       involved in the case and the results obtained; (9) the experience, reputation, and
       ability of the attorneys; (10) the ‘undesirability’ of the case; (11) the nature and
       length of the professional relationship with the client; and (12) awards in similar
       cases.

Arbor Hill Concerned Citizens Neighborhood Ass’n, 522 F.3d at 187.

       B. Application

       Defendants have defaulted in this action, and so Plaintiff is the prevailing party. Thus,

she is entitled to recover attorneys’ fees under the TVPRA, FLSA, NYLL and NJWHL.

       Plaintiff requests that the Court award her a total of $120,950.00 in attorneys’ fees and

$1,301.00 in costs. (Bertaccini Decl., ECF No. 71, ¶ 7.) In support of her request, Plaintiff’s

counsel submitted declarations from Daniel Bertaccini, Special Counsel from the law firm

Stroock & Stroock & Lavan (“Stroock”) (id.), and from Tito Sinha, Supervising Attorney of the

Workers’ Rights Practice in the Community Development Project at the Urban Justice Center

(“Urban Justice”) (Sinha Decl., ECF No. 70). Annexed to the Declarations are contemporaneous

time records maintained by attorneys from both Stroock and Urban Justice, which reflect the

attorney time spent working on this matter. 17 (See Stroock Time Records, Bertaccini Decl. Ex. B,

ECF No. 71-2; Urban Justice Time Records, Sinha Decl. Ex. A, ECF No. 70-1.) In addition, the

Declarations contain information about attorneys from Stroock and Urban Justice (other than

Bertaccini and Sinha) who worked on this case. 18


17
  Plaintiff does not seek the award of non-attorney time, including time spent on this matter by
paralegals. (Bertaccini Decl. ¶ 4.)
18
  Laura Misumi, who is listed on the docket as attorney of record in this case, is a staff attorney at
Urban Justice, and graduated as a Public Interest Law Scholar from Northeastern University School of
Law in 2014; she was admitted to practice in the state of Michigan in 2014 and the state of New York in
2017. (Sinha Decl. ¶¶ 21-25.) Bertaccini attached to his Declaration the attorney biographies for

                                                  19
     Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 20 of 24



        Plaintiff seeks attorneys’ fees at the hourly rate of $450.00 for all senior attorneys who

worked on this matter, and the hourly rate of $250.00 for all junior attorneys. (Sinha Decl. ¶¶

35-36; Bertaccini Decl. ¶ 5.) “Courts in this district have generally determined that the range of

appropriate fees for experienced civil rights and employment law litigators is between $250 and

$450.” Rios, 2015 WL 5918194, at *3 (S.D.N.Y October 8, 2015) (discussing generally-awarded

rates of $350-$450 for partners, and $200-$275 for more junior attorneys). The Court finds that

these hourly rates sought are reasonable. 19

        Regarding hours worked, the Court finds the time records submitted by Plaintiff’s

counsel (see Urban Justice Time Records; Stroock Time Records) to be sufficiently detailed and

reasonable. See Rios, 2015 WL 5918194, at *5. Accordingly, the Court recommends awarding

Plaintiff $120,950.00 in attorneys’ fees, which is the amount sought, calculated by multiplying


attorneys from Stroock who has worked on this matter, including: Kevin J. Curnin (Partner), the Hon.
Shira Scheindlin (Of Counsel), Curtis C. Mechling (Of Counsel), Bertaccini, David J. Kahne (Special
Counsel) and Elizabeth Milburn (Law School Graduate). (Bertaccini Decl. Ex. C, ECF No. 71-3.) Bertaccini
further states that the requested hourly rates for the Stroock attorneys “have been reduced
substantially from [Stroock’s] going rates for the same attorneys in billed matters,” in order to “align
with fees awarded in this district for purposes of this fee application.” (Bertaccini Decl. ¶ 5.)
19
   The Court recognizes that attorneys from Stroock and Urban Justice perform a variety of legal work
and are not solely “civil rights and employment law litigators” as articulated in Rios, but finds that
Plaintiff’s legal team has extensive relevant litigation experience which warrants approval of the hourly
rates sought. Specifically, the Court considers the work done by Sinha and Bertaccini, who spent the
most time on this matter from Urban Justice and Stroock, respectively. (Sinha recorded 5.1 hours in
contemporaneous time records on this matter (Sinha Decl. ¶¶ 27-29, 37-38; see Urban Justice Time
Records) and Bertaccini recorded 187.3 hours (Stroock Time Records at 12).) Sinha became a member of
the bar in both New York and New Jersey in 1998 (Sinha Decl. at ¶ 11); thus he has been practicing for
over twenty years. His experience as an attorney during this time includes public interest roles including
at the Asian American Legal Defense and Education Fund (id. at ¶ 13), and includes plaintiff-side work in
private practice. (Id. at ¶¶ 14-17.) His work on wage-and-hour cases began during his time as a solo
practitioner from 2004-2008, which work he has continued since that time. (Id. at ¶¶ 15-20.) Bertaccini,
Special Counsel at Stroock, graduated from Benjamin N. Cardozo School of Law in 2010 and has been
admitted to practice in the state of New York since 2011, and in this District since 2014. (Bertaccini Decl.
Ex. C at 20.) He has litigated “numerous civil litigation matters at both the trial and appellate level” and
“is an experienced complex commercial litigator.” (Id. at 19.)

                                                    20
     Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 21 of 24



the reasonable hourly rate for each attorney by the number of hours he or she worked,

according to the billing sheets submitted by Plaintiff. (See Stroock Time Records at 12; Urban

Justice Time Records; see also Sinha Decl. ¶¶ 37-38.)

       In addition to attorneys’ fees, Plaintiff seeks certain costs. “Costs are defined as ‘those

reasonable out-of-pocket expenses incurred by attorneys and ordinarily charged to their

clients.’” Apolinario v. Luis Angie Deli Grocery, Inc., Case No. 14-CV-2328 (GHW), 2015 WL

4522984, at *4 (S.D.N.Y. July 27, 2015) (quoting LeBlanc-Sternberg v. Fletcher, 143 F.3d 748,

763 (2d Cir. 1998)). Plaintiff seeks only those costs incurred in connection with translating the

amended complaint and amended summonses into Arabic, which totals $1301.00. (Bertaccini

Decl. ¶¶ 3-4.) Plaintiff does not seek costs related to obtaining an interpreter, effecting service

of the amended complaint on each Defendant within UAE and retaining Plaintiff’s damages

expert. (Id.) I find the requested costs to be reasonable.

       Considering all relevant factors, the Court finds that the attorneys’ fees and costs sought

by Plaintiff’s counsel are reasonable, and recommends they be awarded against Defendants in

the amount sought of $122,251.00 ($120,950.00 for attorneys’ fees, and $1301.00 for costs).

                                          CONCLUSION

       For the foregoing reasons, I respectfully recommend that the Court enter judgment in

favor of Plaintiff against the Defendants, as follows: (1) judgment should be entered on the

TVPRA claims against Defendant Latifa Mubarak Ahmed Eisa Aldukhan alone in the sum of

$1,622,950.00; (2) judgment should be entered on the TVPRA claims against Defendants Marwa

Ateeq Salim Binhada Alsuwaidi and Omar Obaid Humaid Bader Almansoori, jointly and

severally, in the amount of $22,950.00; and (3) judgment should be entered on the remaining


                                                21
     Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 22 of 24



claims against Defendants Latifa Mubarak Ahmed Eisa Aldukhan, Marwa Ateeq Salim Binhada

Alsuwaidi and Omar Obaid Humaid Bader Almansoori, jointly and severally, in the amount of

$29,298.75.

       I further recommend that pre-judgment interest be awarded in favor of Plaintiff on the

sum of $14,058.75 at a rate of 9% simple interest from May 5, 2016 through the date that the

default judgment is entered, and that attorneys’ fees and costs be awarded in the amount of

$122,251.00. Pre-judgment interest, attorneys’ fees and costs should be awarded against all

three Defendants, jointly and severally.

SO ORDERED.

DATED:         New York, New York
               April 4, 2019



                                                    ______________________________

                                                    STEWART D. AARON
                                                    United States Magistrate Judge



                                           *    *      *

 NOTICE OF PROCEDURE FOR FILING OBJECTIONS TO THIS REPORT AND RECOMMENDATION

       The parties shall have fourteen (14) days (including weekends and holidays) from service

of this Report and Recommendation to file written objections pursuant to 28 U.S.C. § 636(b)(1)

and Rule 72(b) of the Federal Rules of Civil Procedure. See also Fed. R. Civ. P. 6(a), (d) (adding

three additional days when service is made under Fed. R. Civ. P. 5(b)(2)(C), (D) or (F)). A party

may respond to another party’s objections within fourteen days after being served with a copy.

Fed. R. Civ. P. 72(b)(2). Such objections, and any response to objections, shall be filed with the


                                               22
     Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 23 of 24



Clerk of the Court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b). Any requests for an

extension of time for filing objections must be addressed to Judge Berman.

       THE FAILURE TO OBJECT WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER OF

OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

6(a), 6(d), 72(b); Thomas v. Arn, 474 U.S. 140 (1985).

       The Clerk of Court is directed to mail a copy of this Report and Recommendation to

the defendants at each of the following addresses:




                                                 23
      Case 1:16-cv-06072-RMB-SDA Document 72 Filed 04/04/19 Page 24 of 24



Latifa Mubarak Ahmed Elsa Aldukhan
The Alexander
100 Alexander Way
Edgewater, NJ 07020;

and

Al Noor Street No. 7 al-Turrfah
Villa No. 5, P.O. Box 782
Sharjah, United Arab Emirates

Marwa Ateeq Salim Binhada Alsuwaidi
The Alexander
100 Alexander Way
Edgewater, NJ 07020;

and

Al Twar 2
Street No. 22, Villa No. 4
Dubai, United Arab Emirates

Omar Obaid Humaid Bader Almansoori
The Alexander
100 Alexander Way
Edgewater, NJ 07020;

and

Al Twar 2
Street No. 22, Villa No. 4
Dubai, United Arab Emirates




                                      24
